                                                                                                     Reset Form

                                      UNITED STATES DISTRICT COURT
 2                                   NORTHERN DISTRICT OF CALIFORNIA
 3                                                     )
     State of California, et al.,                      ) Case No: 4: I 9-CV-00872
 4                                                     )
                                       Plaintiff(s),   ) APPLICATION FOR
 5                                                     ) ADMISSION OF ATTORNEY
               V.

                                                       i
                                                       ) PRO HAC VICE
 6   Donald J. Trump, et al.,                            (CIVIL LOCAL RULE 11-3)
 7
                                       Defendant(s).   )
     1----------------)
 8
          I, Richard Mancino                        an active member in good standing of the bar of
 9
      New York                        hereby respectfully apply for admission to practice pro /tac vice in the
10    Northern District of California representing: amici curiae Christopher Shays, et al.        in the
      above-entitled action. My local co-counsel in this case is David W. Evans                           an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRES.•S OF RECORD:                             LOCAL CO-COUNSEL'S ADDRFSS OF RECORD;
13
      787 Seventh Avenue, New York, NY 10029               Three Embarcadero Center, Suite 200
14                                                         San Francisco, CA 941 11
       MY TELEPHONE# Of RECORD:                            LOCAL CO-COUNSEL'S TELEPHONE# OF RECORD:
15    (212) 728-8000                                       (415) 281-7624
       MY EMAIL ADDRESS OF RECORD:                         LOCALCO-COUNSEJ/5 EMA!l .. ADDRFSS OF RECORD:
16    nnancino@willkie.com                                devans a)hbblaw.com
         I am an active member in good standing of a United States Court or of the highest court of
17
      another State or the District of Columbia, as indicated above; my bar number is: 1852797
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penal ti; of perjury that the f o r e g o i n ~ t ~
21

22
      Dated:        0412 31 19
                                                             ___..:.======---------
                                                                Richard Mancmo
                                                                          APPLICANT

23
                                       ORDER GRANTING APPLICATION
24                               FOR ADMISSION OF ATTORNEY PRO HAC VICE
25        IT JS HEREBY ORDERED THAT the application of Richard Mancino                          is granted,
     subject to the terms and conditions of Civil LR. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 4/30/2019
                                                            UNITED STATES DISTRICT/ MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER
               ~pellate 13ibision of tbe ~upreme Ql:ourt
                    of tbe ~tate of 1}.etu ~ork
                    jfirst 3fubitiaI 13epartment


           ], ~usanna 31\ojas, QClerk of tbe £lppellate JJBibision of
tbe ~upreme QCourt of tbe ~tate of 1aew ~ork, jfirst Jf ubicial
JJBepartment, certifp tbat
              RICHARD WILLIAM MANCINO
was bulp licenseb anb abmitteb to practice as an £lttornep anb
QCounsellor at JLatu in all tbe courts of tbe ~tate of 1aew !}ork on
~rtr 11, 1983, bas bnlp taken anb subscribeb tbe oatb of office
prescribeb bp law, bas been enrolleb in tlJe 31\oll of £lttorneps anb
QCounsellors at JLaw on file in mp office, bas bulp registereb witb
tbe abministratibe office of tbe courts, anb accorbing to tbe recorbs
of tbis court is in goob stanbing as an attornep anb counsellor at
law.

                     ]n Witness Wbereof, ] babe berennto set mp
                       banb anb affixeb tbe neal of tbi.s court on
                                     ~rtl 22, 2019


       5008

                                    QClerk of tbe QCourt
